Citation Nr: 9903328	
Decision Date: 02/04/99    Archive Date: 02/10/99

DOCKET NO.  94-05 815	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia


THE ISSUE

Entitlement to an increased rating for lumbosacral strain, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Parakkal, Associate Counsel



INTRODUCTION

The veteran served on active duty from October 1970 to 
September 1991.

This matter comes to the Board of Veterans' Appeals (Board) 
from a December 1996 RO decision which granted a claim for 
service connection for lumbosacral strain and assigned a 10 
percent evaluation for such; the veteran appeals for a higher 
rating.  In August 1997, the Board remanded the claim to the 
RO for further development.  The case was returned to the 
Board in December 1998.


FINDINGS OF FACT

The veteran's lumbosacral strain, including degenerative 
facet changes, is manifested by no more than slight 
limitation of motion of the lumbosacral spine, and subjective 
complaints of characteristic pain on motion.  Degenerative 
disc disease of the lumbosacral spine results in no more than 
mild intervertebral disc syndrome.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for a low 
back disorder have not been met.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. § 4.71a, Codes 5003, 5010, 5292, 5293, 5295 
(1998).








REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran served on active duty from October 1970 to 
September 1991.  A review of his service medical records 
shows that he received regular treatment for low back 
problems, including strain and spasm.

A February 1992 VA compensation examination report shows that 
the veteran reported he had no specific history of a back 
injury.  He said he had experienced 3 or 4 episodes of low 
back pain over the previous 20 years.  He said the episodes 
usually had their onset after exercising, and the pain lasted 
for 3 or 4 days (with no radiation into the legs) and usually 
resolved with rest.  He related his last episode of back pain 
occurred two to three weeks ago.  During the objective 
examination, he said, he had no back pain.  His deep tendon 
reflexes were normal.  He had normal straight leg raising and 
no limitation of motion of the lumbar spine.  X-rays of the 
lumbosacral spine did not reflect any pathological findings.  
The diagnoses included low back pain, cause undetermined.

A September 1992 VA record shows that the veteran complained 
of a low back ache and stiffness.

The veteran was examined for VA compensation purposes in June 
1993, and the examination mainly focused on his cervical 
spine problems.  However, it was noted that he complained of 
lower back pain.  The diagnoses included osteoarthritis of 
the lower cervical spine.
 
During a November 1996 VA compensation examination, the 
veteran reported that he had multiple episodes of back strain 
during active duty.  He related he currently had intermittent 
back pain, particularly when he tried to do any loading, 
lifting, or any type of repetitive work.  He related he had 
occasional left radicular pain, numbness in his left leg, and 
no loss of bowel or bladder problems.  On objective 
examination, he could reach within 6 inches of the floor on 
forward flexion.  He had tenderness about the right lower 
lumbar spine.  He had a normal neurologic motor examination.  
He had good strength and his reflexes were symmetrical, 
bilaterally.  X-rays of the lumbar spine were noted as not 
reflective of mild degenerative arthritis with degenerative 
disc disease.  (Specifically, a November 1996 VA X-ray report 
of the lumbosacral spine reflected that his disc space 
heights were well-maintained; there was no evidence of 
spondylolisthesis or pars defects; and his sacroiliac joints 
were normal.)  The clinical impression was a normal spine.  
The diagnosis was chronic lumbosacral strain without 
degenerative arthritis.  Notably, the examiner also commented 
that the veteran did indeed have mild degenerative arthritis 
of the lumbar spine.  It was opined that the veteran's 
chronic lumbar strain was related to the activities he 
performed while on active duty.  It was noted he was quite 
active and had a history of repetitive load trauma which was 
consistent with the back problems he was currently having.  
It was noted that there no evidence of a herniated nucleus 
pulposus. 

By a December 1996 RO decision, service connection was 
granted and a 10 percent rating was assigned for lumbosacral 
strain.  (The veteran is also service connected for a 
cervical spine condition.)

A September 1998 report of a VA compensation examination, 
performed by J.W. Duke, M.D., shows that the veteran reported 
he began to have gradual pain in his back and neck, after 
vigorous physical training sessions, during service.  He 
reported he had no actual episode of trauma or surgery during 
active duty.  As for subjective complaints, he reported, he 
had low back pain on the right side, which was achy and 
persistent, and caused him to be stiff in the morning for 
about an hour.  He related that his pain improved over the 
course of a day and returned in the evening.  He rated the 
pain as a five or six, on a scale of 1 to 10.  He said his 
pain occasionally (about once per month) woke him up at 
night, and was occasionally associated with sharp pain into 
his right leg (mainly down his lateral thigh and lateral 
calf) with occasional numbness into his toes.  He related 
that he treated his spine pain in various ways.  
Specifically, he said, he used a TENS unit about three times 
a day for both neck and back symptoms, for about three 
months; he said he used medication for the past two years; 
and he also related he did daily back exercises.  He related 
that his exercises, and use of a TENS unit and medication 
brought about some improvement in his back condition.  He 
said he had back flare-ups about two times per month, mainly 
when he performed activities which involved lifting or 
bending-over.  He related he was unable to do any bending or 
lifting of more than 50 pounds.  He said he was currently 
employed as a desk worker for a farm implement company.  He 
said his job was predominantly a sedentary one.  He said he 
could drive to work every day and had not missed any time 
from work.  He related that he was able to complete his 
activities of daily living; he could dress and clothe 
himself.  He said he did not utilize crutches, braces, or a 
cane.  

On objective examination, the veteran had active flexion of 
the low back to 70 degrees, and passive flexion to 90 
degrees.  He had active extension to 30 degrees and passive 
extension to 40 degrees.  He had a mild amount of tenderness 
when he achieved 30 degrees of active extension; and he had 
good active extension and active flexion with good resistance 
plus good tone to his muscles.  He had good lateral bending-
30 degrees to each side.  His range of motion (including 
rotation) was noted as non-tender.  He had no straight leg 
raising symptoms.  His motion function was 5/5.  Reflexes 
were symmetric.  He had no spasm or weakness in his 
paraspinal muscles.  His back was well aligned and his gait 
was normal.  He had good musculature.  Sensation (both to 
light touch and pinprick) was intact at the L1 to S1 
distribution.  He did have, however, some tingling sensation 
in the lateral aspect of his foot; however, he was still able 
to feel light touch and pinprick.  X-rays of the lumbar spine 
were reflective of some degenerative facet changes at L4-L5 
and L5-S1.  Disc spaces were preserved.  Alignment was 
lordotic and within normal limits.  There were no obvious 
bony abnormalities, just degenerative changes at the L4-5 and 
L5-S1 facets.  (Specifically, a September 1998 VA X-ray 
examination report of the lumbosacral spine reflects some 
narrowing of the disc spaces at L5-S1.  No fractures were 
seen and the pedicles were intact.  The radiographic 
impression was a narrowed disc space at L5-S1.)  The examiner 
opined that based on the findings from the veteran's 
lumbosacral X-rays and MRI, he had some darkening of the L4-
L5 and L5-S1 discs, with a mild bulge at L5-S1, although the 
annulus was intact and there was no herniation.  He had a 
mild amount of spinal stenosis around the S1 nerve root on 
the right side, which was aggravated slightly by some facet 
hypertrophy, some ligamentum flavum hypertrophy, and a mild 
bulge of the L5-S1 disc (more on the right side).  

The clinical diagnoses at the September 1998 VA examination 
included degenerated discs and facet hypertrophy at L4-L5 and 
L5-S1, and a moderately symptomatic mild disc bulge at L5-S1, 
which was causing mild radiculopathy at the S1 nerve root.  
Cervical spondylosis was also diagnosed.  The doctor 
commented that the veteran's two diagnoses (cervical spine 
and lumbosacral spine problems) were possibly but not likely 
caused by his activities in the military.  It was noted that 
it was difficult to determine whether there was any actual 
cause of his conditions since he did not report having any 
specific injury, fracture, or episode of hospitalization 
during which he was operated on.  It was also noted that the 
diagnoses represented normal degenerative changes that 
occurred in 40 to 50 percent of the population at the 
veteran's age. 

The VA compensation examination discussed above was later 
deemed inadequate as the examiner failed to review the claims 
file.  As such, the claims file was reviewed and another 
examination report was prepared by D.M. Wacker, M.D.  Dr. 
Wacker opined that it was difficult to determine whether the 
veteran's lumbar condition was related to his cervical 
condition; however, it was quite unlikely and remote.  It was 
also opined that it would be speculative to relate the two 
conditions (i.e. that his cervical and lumbar disorders). 

II.  Legal Analysis

The veteran's claim for an increase in a 10 percent rating 
for his service-connected low back disorder is well grounded, 
meaning plausible.  The file shows that the RO has properly 
developed the evidence, and there is no further VA duty to 
assist the veteran with his claim.  38 U.S.C.A. § 5107(a).

When rating the veteran's service-connected disability, the 
entire medical history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  However, it is the more 
recent evidence which is generally the most relevant in an 
increased rating claim, as the present level of disability is 
of primary concern.  Francisco v. Brown, 7 Vet. App. 55 
(1994).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A § 1155; 38 C.F.R. Part 4.  

Arthritis, established by X-ray findings, is rated based on 
limitation of motion of the joints involved.  38 C.F.R. 
§ 4.71a, Codes 5003, 5010.

Slight limitation of motion of the lumbar spine warrants a 10 
percent evaluation.  A 20 percent evaluation requires 
moderate limitation of motion.  38 C.F.R. § 4.71a, Code 5292.

A 10 percent evaluation will be assigned for intervertebral 
disc syndrome when it is mild, and a 20 percent rating will 
be assigned when it is moderate and productive of recurring 
attacks.  38 C.F.R. § 4.71a, Code 5293.

A 10 percent evaluation is warranted for lumbosacral strain 
where there is characteristic pain on motion.  A 20 percent 
evaluation requires muscle spasm on extreme forward bending 
and unilateral loss of lateral spine motion in a standing 
position.  38 C.F.R. § 4.71a, Code 5295.

A review of the claims file shows that the veteran does not 
receive regular outpatient therapy for his low back disorder, 
although he treats the condition himself with a TENS unit, 
medication, and exercises.  The most recent VA compensation 
examination was performed in September 1998 and reflects that 
his principle complaint was that of low back pain.  He said 
he was employed as a desk worker and had not missed any time 
from work.  He also related that he was able to complete his 
activities of daily living.  On objective examination, range 
of motion studies revealed that active and passive forward 
flexion were 70 and 90 degrees, respectively; active and 
passive extension were 30 and 40 degrees, respectively; and 
lateral flexion was 30 degrees to each side.  The examiner 
commented that he had good active extension and flexion.  It 
was generally noted that his range of motion was non-tender.  
He had no spasm or weakness in his paraspinal muscles.  His 
back was well aligned; his gait was normal; and his sensation 
was intact.  X-rays revealed narrowed disc space at L5-S1.  
The clinical diagnoses included degenerated discs and facet 
hypertrophy of L4-L5 and L5-S1, and a moderately symptomatic 
mild disc bulge at L5-S1 (which caused mild radiculopathy).

The findings of facet degeneration of the low back indicates 
some arthritis, and arthritis is rated based on limitation of 
motion.  Codes 5003, 5010.  The recent medical evidence on 
file indicates that the veteran's limitation of motion of the 
lumbosacral spine is no more than slight (10 percent).  Code 
5292.  In general, his range of motion of the back has been 
characterized as good and non-tender.  Although the veteran 
has given a history of back pain, recent examinations have 
not objectively noted any signs of pain on motion, and there 
have been no findings of muscle weakness or diminished muscle 
tone which might suggest disuse because of pain.  Even 
considering the effects of pain during use or flare-ups, no 
more than slight limitation of motion of the low back is 
shown.  38 C.F.R. § 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  There is no evidence of record which shows 
he has moderate limitation of motion as required for a 20 
percent rating under Code 5292.

The Board finds that the evidence reflects the veteran has 
only mild lumbosacral strain, with symptoms consisting of 
slight limitation of motion and subjective complaints of 
characteristic pain on motion; and this is properly rated 10 
percent under Code 5295.  He has no muscle spasm on forward 
bending and no unilateral loss of lateral spine motion in a 
standing position, as required for an increased rating, to 20 
percent, under Code 5295.  

It is acknowledged that the veteran has some low back disc 
pathology which causes mild radiculopathy.  However, the 
recent medical evidence, including the 1998 VA examination, 
does not show the veteran currently has more than mild 
intervertebral disc syndrome from degenerative disc disease 
of the low back, and thus a rating in excess of 10 percent is 
not in order under Code 5293.
 
The disability picture more nearly approximates the criteria 
for a 10 percent rating, than a 20 percent rating, under any 
of the pertinent diagnostic codes, and thus the lower rating 
of 10 percent is to be assigned.  38 C.F.R. § 4.7.  As the 
preponderance of the evidence is against the claim, the 
benefit-of-the-doubt doctrine does not apply, and an 
increased rating for the low back disability must be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski; 1 Vet. App. 49 
(1990).


ORDER

An increased rating for a lumbosacral strain is denied.



		
	L.W. TOBIN
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.



- 8 -


